Citation Nr: 0021625	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  97-03 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than September 7, 
1995, for the assignment of special monthly compensation 
based on the need for aid and attendance for accrued benefits 
purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty for more than twenty years.  
He had service from 1946 to 1947, and from 1959 to 1976.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico.  

The issue listed on the title page and two additional issues 
were denied by the Board in an April 1999 decision.  The 
appellant appealed the denial of the issue listed on the 
title page to the United States Court of Appeals for Veterans 
(hereinafter Court).  In an order dated December 10, 1999, 
the Court vacated that portion of the April 1999 Board 
decision that denied the issue listed on the title page, and 
granted a Joint Motion for Remand.  The basis for the Joint 
Motion, in essence, was: 

The [Board] failed to address the effect 
of the RO's action of adjudicating and 
granting the Veteran's claim for 
entitlement to aid and attendance 
benefits four days after his death.  

The matter has been returned to the Board for appropriate 
consideration.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO. 

2.  The veteran filed a claim for special monthly 
compensation based on the need for aid and attendance that 
was received at the RO on September 7, 1995; there is no 
medical report or other document dated or received prior to 
this date from which it was factually ascertainable that the 
veteran's service-connected disabilities rendered him unable 
to care for most of his daily personal needs or to protect 
himself from the hazards and dangers incident to his daily 
environment without the assistance of others.

3.  The veteran died on February [redacted], 1996, and the 
award of special monthly compensation based on the need for 
aid and attendance was granted by a rating decision dated 
February 14, 1996.  The assigned effective date was 
September 7, 1995; there was not a pending claim from the 
veteran for entitlement to an earlier effective date for 
special monthly compensation based on the need for aid and 
attendance at the time of his death.  


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date for 
special monthly compensation based on the need for aid and 
attendance for accrued benefits purposes are not met.  
38 U.S.C.A. §§ 1114(l), 5101, 5110(a), 5121, (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.350, 3.352(a), 3.400(o), 3.1000 
(1999); Jones v. West 136 F.3d 1296 (Fed. Cir. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to aid and attendance benefits is based on a 
showing that due to service-connected disability, the 
claimant is (1) blind, or (2) a patient in a nursing home, or 
(3) requires the regular assistance of another person for 
most of the activities of daily living and for protection 
against the hazards or dangers incident to daily life.  38 
C.F.R. §§ 3.350, 3.351.  At the outset, the Board notes that 
prior to his death, the veteran was not blind or a patient in 
a nursing home and it has not been otherwise contended. 

The elements considered in making a determination regarding 
the third basis for establishing entitlement to aid and 
attendance benefits include the inability, due to service-
connected disability, to perform such tasks as to dress and 
undress oneself, to maintain ordinary cleanliness, to feed 
oneself, to attend to the wants of nature, or to have such 
physical or mental incapacity that the care or assistance on 
a regular basis of another person to protect the veteran from 
hazards or dangers incident to his daily environment is 
necessary.  38 C.F.R. § 3.352(a).  

Unless specifically provided "otherwise," the effective 
date of an award based on an original claim or a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor. 
38 U.S.C.A. § 5110(a).  38 U.S.C.A. § 5110(b)(2) provides 
"otherwise" by stating that the effective date of an award 
of increased compensation "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  Under 38 C.F.R. § 3.400(o)(1), except as 
provided in paragraph (o)(2), the effective date of an 
increased is "date of receipt of claim or date entitlement 
arose, whichever is later." Paragraph (o)(2) provides that 
the effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim." 
See also VAOPGCPREC 12-98 (1998).  In addition, otherwise 
qualifying VA or private evidence may be accepted as an 
informal claim for increased compensation.   38 C.F.R. § 
3.157.  

Upon the death of a beneficiary who is entitled to receive 
periodic monthly benefits, certain survivors, including the 
veteran's spouse, may be entitled to accrued benefits to 
which the veteran was entitled at death.  The accrued 
benefits that may be payable may be those owed to the 
beneficiary under existing ratings or decisions, or may be 
benefits that are due based on evidence in the file at the 
date of death.  The appropriate survivor may receive accrued 
benefits that are due and unpaid for a period not to exceed 
two years prior to the last date on which the beneficiary was 
entitled to receive benefits.  38 U.S.C.A. § 5121(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.1000(a) (1999).

As indicated in the April 1999 Board decision, the veteran 
died on February [redacted], 1996.  At the time of his death, service 
connection was in effect for organic affective syndrome with 
depression, rated as 100 percent disabling; insulin dependent 
diabetes mellitus, diabetic retinopathy, radiculopathy and 
neuropathy, rated as 100 percent disabling; arterial 
hypertension with arteriosclerotic heart disease, rated as 60 
percent disabling; and calcific tendonitis of the right 
shoulder, rated as 10 percent disabling.  He was being paid 
special monthly compensation based on being housebound from 
April 1, 1992.  (This had been terminated, in view of the 
award of aid and attendance benefits as of September 6, 
1995.)  

A rating decision dated February [redacted], 1996, four days after 
the veteran's death, granted entitlement to special monthly 
compensation at the "l" rate based on the need for the 
regular aid and attendance of another person effective from 
September 7, 1995, or the date of the receipt of the 
veteran's claim for this benefit.  This determination was 
based in large part on findings recorded on a December 1995 
VA physical examination.  On examination it was reported that 
the veteran now had fecal incontinence, uncontrolled 
sphincters, and multiple other physical and mental 
complaints.  It was noted on examination that he had atrophic 
hands and upper extremities, atrophic lower extremities, was 
wheelchair ridden but was unable to propel it.  He was also 
thought to be incompetent.

It is noted that these findings in December 1995 reflect 
significant deterioration from those reported in the prior 
exams.  The veteran clearly was significantly disabled by his 
service-connected pathology, and was considered housebound 
for special monthly compensation purposes as a result.  When 
seen for a 3-day hospitalization in August 1995, however, 
after some regulation of his heart rhythm, he was discharged 
as stable, with scheduled follow-up appointments.  It is not 
indicated at that time that he was incontinent of urine, 
bowel, or had such atrophy as to be unable to move about.

The Board has considered the contention of the veteran's 
representative with regard to assigning an effective date 
earlier than September 7, 1995, under the provisions of 
38 C.F.R. § 3.400(o)(2) for the award of special monthly 
compensation based on the need for the regular aid and 
attendance.  However, a review of the clinical evidence dated 
in the year prior to the submission of the veteran's claim on 
September 7, 1995, revealed no clinical record or other 
document from which it is factually ascertainable that the 
veteran's service-connected disabilities rendered him unable 
to care for most of his daily personal needs or to protect 
himself from the hazards and dangers incident to his daily 
environment without the assistance of others.  In this 
regard, it was not until the December 1995 VA "Aid and 
Attendance/Housebound" examination that the veteran was 
shown to be so disabled due to service-connected disability 
as to warrant entitlement to special monthly compensation 
based on the need for the regular aid and attendance.  
Moreover, as there is no clinical record dated or received 
prior to the reports from the December 1995 examination that 
showed that the criteria for aid and attendance benefits were 
met, the Board also concludes that the criteria for an 
earlier effective date with application of the provisions of 
38 C.F.R. § 3.157 would not have been warranted.  

As support for the assertions reached above, the Board notes 
that in contrast to the December 1995 examination, which 
showed the veteran to be wheelchair bound and unable to walk 
or stay in a standing position, a June 1992 examination 
report showed the veteran to be able to ambulate with 
Canadian crutches with "no visable psychomotor 
retardation."  Furthermore, while VA clinical records dated 
in 1992 reflected treatment for diabetic ulcers and inpatient 
treatment for cardiac distress, it was indicated on a July 
1992 occupational therapy report that prior to an increase in 
cardiac symptoms four to five months previously, "the 
veteran was very active and independent."  In short, as it 
was not factually ascertainable from any document dated or 
received prior to September 7, 1995, that the criteria for 
aid and attendance benefits were met, an earlier effective 
date for this benefit could not have been assigned by the RO. 

With regard to the "effect" of the February 1996 rating 
action discussed in the Joint Motion, as indicated above, the 
Board finds that the effective date for aid and attendance 
benefits assigned by this decision was in accord with the 
pertinent legal criteria.  Moreover, as discussed in the 
April 1999 Board decision and not refuted in the Joint 
Motion, there was not a pending claim from the veteran for 
entitlement to an earlier effective date for special monthly 
compensation based on the need for aid and attendance at the 
time of his death.  Thus, while the Board is mindful of the 
fact that the veteran's death prior to the February 1996 
rating action in question prevented his filing of a claim for 
an earlier effective date for the grant of aid attendance 
benefits, entitlement to accrued benefits is precluded by the 
holding in Jones v. West, 136 F.3d 1296 (Fed. Cir 1998).  
Accordingly, the Board must deny the claim for the benefits 
sought.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than September 7, 
1995, for the assignment of special monthly compensation 
based on the need for aid and attendance for accrued benefits 
purposes is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

